RECEIVED IN
                             CASE NO. PD-0511-15      COURT OF CRIMINAL APPEALS
ALVIN PETER HENRY, JR.,                 §     IN THE COURT O1
        Petitioner,                     §
                                        §     APPEALS AT AUSTIN, TEX
v.                                      §                 Afeef&oSi^feirk
                                        §
THE STATE OF TEXAS,                     §
        Appellee.

     PETITIONER'S NOTICE TO THIS HONORABLE COURT OF HIS APPELLATE

         ATTORNEY FILING A MOTION FOR REHEARING FOR PETITIONER

        COMES NOW Alvin Henry, Jr., TDCJ #01935874, Appellant in the

above styled and numbered cause and files his notice to advise

this Honorable Court that his attorney has filed          a Motionpfo^Tj-. .«.
Rehearing on his behalf within the Sixth Court of AflPURTjOFQSMINALAPPEALS
.shows this Honorable Court the following:                         HAY 29 2015
        1*   The Petitioner filed his Motion for an extention of time
                                                                Abel Acosta, Cierk
to file his Petition for Discretionary Review on about April 24,
2015.

        2*   On May 4, 2015, this Honorable Court granted this motion
and reset the due date to July 17, 2015.

        3*   On May 18, 2015, the Petitioner's Counsel (Gary L. Waite)
sent the Petitioner a copy of the Motion for Rehearing that was

filed on May 14, 2015 (showing the same date on the certificate
of service).

        4*   The Petitioner did not expect.his attorney to file this
Motion for Rehearing, and the Petitioner respectfully implores

this Court     to   allow him to   file a second Motion for extention of

time to file his Petition for Discretionary Review, IN THE EVENT

THAT THE MOTION FOR REHEARING         IS DENIED.

        5*   The Petitioner only seeks to give this Court notice of



                                     page 1
this current event because the Petitioner CANNOT file a PetLtion

for Discretionary Review until, or in the event, that his Motion
for Rehearing is denied by the Sixth Court of Appeals.
                              PRAYER

     Upon this Notice to this Honorable Court., and in the event

that his Motion for Rehearing is denied, Petitioner prays that
this Court will allow a second Motion for extention of time, and
allow the Motion to file a single copy to stand.

                       INMATE DECLARATION'

     17. Alvin Henry, Jr., TDCJ #01935874, being currently incar
cerated in the TDCJ-CID Coffield unit in Anderson County, Texas,
declares that the foregoing is true and correct under the penalty
of perjury. EXECUTED THIS DAY OF MAY 23, 2015.

                                ALVIN HENRY, Jr. ,        t/
                                #1935874-Coffield
                                2661 FM 2054
                                Tenn.Colony, Tx. 75884
                                Pro    se.


                        PROOF OF MAILING

     I, Alvin Henry, Jr., TDCJ #01935874, declares under the pen
alty of perjury that I have placed this mnotice in the internal
mail box of the Coffield unit in Anderson County, Texas on May
23, 2015.



                                #01935874-Cofield    ^
                                2661 FM 2054
                                Tenn.Colony, Tx. 75884
                                Pro    se.




                           page 2 of 2